Case 2:19-cv-01631-SJF-ARL Document 13 Filed 10/03/19 Page 1 of 2 PageID #: 49

                                     GARFUNKEL WILD, P.C.
                                     GARFUNKEL WILD, P.C.
                                               ATTORNEYS AT
                                               ATTORNEYS AT LAW
                                                            LAW
                               111 GREAT
                               111 GREAT NECK
                                         NECK ROAD
                                               ROAD •• GREAT
                                                       GREAT NECK,
                                                              NECK, NEW  YORK 11021
                                                                    NEW YORK  11021
                                     TEL (516)
                                     TEL       393-2200 • FAX
                                         (516) 393-2200    FAX (516)
                                                               (516) 466-5964
                                                                     466-5964
                                            www.garfunkelwild.com
                                            www.garfunkelwild.com

                                                                                      R
                                                                                      ROY W. B
                                                                                       OY W.  REITENBACH
                                                                                             BREITENBACH
                                                                                      Partner
                                                                                      Partner Director
                                                                                              Director
                                                                                      Licensed
                                                                                      Licensed in
                                                                                               in NY,
                                                                                                   NY, CT
                                                                                                       CT
                                                                                      Email:
                                                                                      Email:
                                                                                      rbreitenbach@garfunkelwild.com
                                                                                      rbreitenbach@garfunkelwild.com
                                                                                      Direct
                                                                                      Direct Dial: (516) 393-2272
                                                                                             Dial: (516)  393-2272


FILE NO.:
HIE  NO.:    90073.1002                                                               October 3, 2019


By ECF

The Hon. Sandra J. Feuerstein
United States District Judge
United States District Court
               D’Amato United States Courthouse
Alphonse M. D'Amato
100 Federal Plaza
Central Islip, NY 11722

            Re:   Barbara v. NYU
                             NYU Winthrop
                                 Winthrop Hospital, 19 Civ. 01631-SJF-ARL

Dear Judge Feuerstein:

       We are attorneys for the defendant in this public accommodations disability
                                                     plaintiff’s counsel to jointly request a 60-
discrimination lawsuit. We write with the consent of plaintiff's
day enlargement of the current October 25, 2019 deadline for the parties to complete all
discovery in this matter. (See Dkt. Entry No. 12.)

        The basis for this request is that, during the summer months, the undersigned was unable
to materially progress in discovery due to a number of personal and professional circumstances.
Specifically, the undersigned's
                  undersigned’s wife underwent a complex spinal fusion surgery, followed by
intensive rehabilitation and, one month later, emergency surgery to clean out a MRSA infection
in the surgical drain site. Additionally, the undersigned participated as lead counsel in two jury
trials during the August/September time frame. These trials were Van Van Vorst
                                                                         Vorst v. Lutheran Medical
Center, 15 Civ. 01667-ERK (representing defendant in two-week jury trial in EDNY) and
Mondschein v. Badillo, Index No. 600307/2014 (representing defendants in one-week jury trial
in Supreme Court, Nassau County).

        These events prevented us from materially progressing in fact discovery during the last
                                           plaintiff’s counsel, and have developed a schedule that
several months. We have conferred with plaintiff's
will ensure that all fact and expert discovery is completed December 24, 2019.




      N   YORK
       EW YORK
      NEW                                        N   JERSEY
                                                  EW JERSEY
                                                 NEW                                               CONNECTICUT
                                                                                                   CONNECTICUT


5454766v.1
5454766v.1
Case 2:19-cv-01631-SJF-ARL Document 13 Filed 10/03/19 Page 2 of 2 PageID #: 50
The Hon. Sandra J. Feuerstein
October 3, 2019
Page 2

       This is our first request for enlargement of the deadline.

                                                             Respectfully yours,


                                                             Roy W.
                                                                 W. Breitenbach


                                                             Roy W. Breitenbach



RWB:gpc


cc:    James Bahamonde, Esq.




                                    GARFUNKEL WILD, P.C.
                                    GARFUNKEL WILD, P.C.


5454766v.1
5454766v.1
